Opinion filed June 2, 2017




                                      In The

        Eleventh Court of Appeals
                                   __________

                               No. 11-06-00252-CV
                                   __________

                             SHAWN CADY, Appellant
                                         V.
                         GARY WAMPOLE, Appellee


                     On Appeal from the 118th District Court
                            Howard County, Texas
                          Trial Court Cause No. 43290


                      MEMORANDUM OPINION
      Appellant, Shawn Cady, filed a notice of appeal in 2006. We abated this
appeal in 2008 based upon the parties’ joint motion to abate. Pursuant to the parties’
request, this appeal was abated pending the outcome of third-party damage litigation.
After numerous status inquiries by the clerk of this court, we received a letter in
December 2016 from the attorney for Gary Wampole indicating that the third-party
litigation had concluded and that he had no objection to this appeal being dismissed.
Appellant has not filed a motion to dismiss or otherwise contacted this court in over
five years. Accordingly, on May 19, 2017, this court notified the parties by letter
that this court intended to dismiss this appeal for want of prosecution. See TEX. R.
APP. P. 42.3(b). We also notified the parties that any objection or response to this
court’s letter must be filed on or before May 30, 2017. We have not received any
response to the May 19 letter.
      Consequently, we dismiss this appeal for want of prosecution. See TEX. R.
APP. P. 42.3(b).


                                                   PER CURIAM


June 2, 2017
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                         2